Citation Nr: 0019373	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether income is excessive for entitlement to non-service-
connected death pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  He died on March [redacted], 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination issued on April 8, 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, that the appellant's yearly 
income exceeded the limit set by law for entitlement to non-
service-connected VA death pension benefits. 


FINDING OF FACT

The appellant's countable income of $7,584 for the annualized 
period beginning December 1, 1997 exceeded the applicable 
maximum rate of $5,808 for entitlement to VA improved death 
pension benefits.


CONCLUSION OF LAW

The appellant's countable income for the annualized period 
beginning December 1, 1997 is excessive for the receipt of VA 
non-service-connected death pension benefits.  38 U.S.C.A. §§ 
1503, 1541 (West 1991); 38 C.F.R. §§ 3.3, 3.23, 3.27, 3.271 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension if: the veteran 
had qualifying service; or, at the time of death, was 
receiving or entitled to receive compensation for a service- 
connected disability based on service during a war; and the 
surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
applicable maximum annual pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

Improved death pension benefits shall be paid at the maximum 
annual rate reduced by the amount of annual income received 
by the surviving spouse and any dependent children.  The 
maximum annual rate of improved death pension for a surviving 
spouse without dependents was $5,808.00, effective as of 
December 1997.  38 U.S.C.A. § 1541(b); 38 C.F.R. §§ 
3.3(b)(4)(iii), 3.23(a)(5), (b), (d)(5). 

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  Payments of any kind from any 
source shall be counted as income during the 12-month 
anualization period in which received unless specifically 
excluded by 38 C.F.R.
§ 3.272.  See 38 U.S.C.A. § 1503. 

The evidence reflects that the veteran died in March 1971, 
and that the appellant soon thereafter began receipt of death 
pension benefits.  In January 1998, the appellant wrote that 
she was in receipt of $632 per month from the Social Security 
Administration (SSA).  On an Improved Pension Eligibility 
Verification Report received in March 1998, the appellant 
failed to report any income from SSA for the years 1993 
through 1998.  Information obtained from SSA in March 1998 
reflects that the appellant had been in receipt of the 
following SSA benefits: $6,679 in 1993; $6,853 in 1994; 
$7,045 in 1995; $7,223 in 1996; $7,428 in 1997; and was in 
receipt of monthly payments of $632 in 1998. 

At the rate of $632 per month in SSA benefits, the appellant 
is in receipt of annual SSA benefits of $7,584.  As this 
amount is more than the $5,808 limit beginning December 1, 
1997, the Board must find that, for the period beginning 
December 1, 1997, the appellant's income was excessive for 
non-service-connected VA pension benefits.  Thus, the 
appellant's excessive income for the period at issue bars her 
entitlement to a grant of VA non-service-connected death 
pension benefits.  As the record demonstrates that the 
appellant's claim is without legal merit, denial of such 
claim is in order and a weighing of the evidence presented 
for and against the claim is unnecessary.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appellant's income is excessive for entitlement to non-
service-connected death pension benefits. 



		
	K. J. Loring
	Acting Member, Board of Veterans' Appeals
 



 

